Citation Nr: 1544235	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus. 

3. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral hearing loss.

5. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a lung condition, to include: chronic obstructive pulmonary disorder and emphysema. 

6.  Entitlement to service connection for a lung condition.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran filed a notice of disagreement (NOD) with the 50 percent rating assigned for his service-connected anxiety disorder with depressed mood.  In March 2014, a Statement of the Case (SOC) was issued that continued the Veteran's 50 percent rating as service-connected posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal of that decision; therefore, the issue of entitlement to an increased rating for PTSD is not currently before the Board.

The issues of entitlement to service connection for bilateral hearing loss and a lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2008 rating decision, the RO denied to reopen the Veteran's claims for service connection for tinnitus and hearing loss.  The RO also denied a claim for service connection for a lung condition.  The Veteran did not appeal this rating decision or submit new and material evidence within one year.

2. In November 2010, the Veteran filed to reopen his claims for service connection for tinnitus and hearing loss. 

3. The evidence received since the April 2008 rating decision as to the issue of entitlement to service connection for bilateral hearing loss is relevant and is not cumulative of facts previously considered.

4. The evidence received since the April 2008 rating decision as to the issue of entitlement to service connection for tinnitus is relevant and is not cumulative of facts previously considered.

5. The evidence received since the April 2008 rating decision as to the issue of entitlement to service connection for a lung condition is relevant and is not cumulative of facts previously considered.

6. The Veteran was exposed to recurrent artillery fire and motor vehicle engine noise during his military service. 

7. The Veteran's current tinnitus was incurred during his active service. 


CONCLUSIONS OF LAW

1. The April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 
C.F.R. §§ 3.104, 20.1103 (2015).

2. New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. New and material evidence having been received; the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. New and material evidence having been received; the claim for service connection for a lung condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the AOJ or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the April 2008  rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

New and Material Evidence for Service Connection for Bilateral Hearing Loss

The RO first considered a claim for hearing loss in July 2004.  At that time the RO denied the claim as the evidence did not reflect complains or diagnosis of hearing loss in service and further found there was no evidence of acoustic trauma in service.  The Veteran did not appeal and the decision became final.  In an April 2008 rating decision, the AOJ declined to reopen the Veteran's claim for service connection for bilateral hearing loss.  The AOJ determined that the evidence provided did not indicate that the Veteran had hearing loss during active service or any event or acoustic trauma occurred during active service, which were the reasons why the Veteran's claim had previously been denied.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for bilateral hearing loss be reopened. Evidence received subsequent to the April 2008 rating decision includes: statements from the Veteran, records from the Columbia VAMC, and a June 2013 VA examination.  In December 2011, the Veteran submitted a statement stating that he performed duties as an engineer on heavy machinery in addition to his duties as a welder.  Further, the June 2013 VA examiner stated that the circumstances of the Veteran's service indicated that noise exposure was likely.  

The evidence received since the April 2008 rating decision relates to a current diagnosis of bilateral hearing loss and indicates that the Veteran was exposed to acoustic trauma during his active service.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.

New and Material Evidence for Service Connection for Tinnitus

The RO first considered a claim for tinnitus in July 2004.  At that time the RO denied the claim as the evidence did not reflect complains or diagnosis of tinnitus in service and further found there was no evidence of acoustic trauma in service.  The Veteran did not appeal and the decision became final.  In an April 2008 rating decision, the AOJ denied to reopen the Veteran's claim for service connection for tinnitus.  The AOJ determined that the evidence provided did not indicate that the Veteran's condition was incurred during his active service or was due to his active service.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for tinnitus be reopened.  Records received subsequent to the April 2008 rating decision include: statements from the Veteran, records from the Columbia VAMC, and a June 2013 VA examination.  During his VA examination, the Veteran reported that his tinnitus began in January 1968 due to in-service noise exposure.  The Veteran's records indicate that the Veteran has a current diagnosis of tinnitus and that the Veteran was exposed to explosions from an artillery battery located behind their encampment and heavy machinery such as caterpillars and rock crushers that were involved in his military occupational specialty (MOS) as a heavy equipment maintenance worker and welder. 

The evidence received since the April 2008 rating decision relates to a current diagnosis of tinnitus and indicates a possible link between the Veteran's symptoms and exposure to acoustic trauma during his active service.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for tinnitus is reopened.

New and Material Evidence for Service Connection for a Lung Condition

In an April 2008 rating decision, the AOJ denied the Veteran's claim for service connection for a lung condition.  The AOJ determined that the evidence provided did not indicate that the Veteran treated or was diagnosed for a condition in service.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for a lung condition be reopened.  Records received subsequent to the April 2008 rating decision include: statements from the Veteran, records from the Columbia VAMC, and a June 2013 VA examination.  In statements the Veteran alleged his lung condition was due to exposure to Agent Orange and also exposed to fumes and dust from building roads and his work crushing rocks.   

The evidence received since the April 2008 rating decision relates to an event in service.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a lung condition is reopened.

Entitlement to Service Connection for Tinnitus

In his initial claim for service connection in April 2004, the Veteran reported current tinnitus that began in June 1967.  The Veteran's DD-214 states that the Veteran service for one year in Vietnam as a welder.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As a layperson, the Veteran is competent to report on that which comes to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  With respect to addressing matters such as diagnosis and etiology, if the condition is "simple" in nature, such an assessment can be made without a corresponding medical opinion. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Tinnitus is, essentially, a ringing in the ears, and it is something that the Veteran is uniquely qualified to perceive and assess.  

While the November 2012 VA examiner opined that the Veteran's tinnitus was less likely than not due to his active service, the Board finds that the examiner's opinion should be given less weight than the Veteran's opinion as the examiner's opinion was based on an inaccurate factual basis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner stated that the Veteran's tinnitus was likely due to his hearing loss, and that the Veteran had indicated that his tinnitus began in "approximately 1970," which would have been after the Veteran's separation from service.  The Board notes, however, that the same examination indicates the Veteran's reported "ringing of his ears" bilaterally since his January 1968, which is within a 6 month period of the Veteran's initial report of constant tinnitus since June 1967 that he reported in April 2004.  The Board notes that both of these periods are during his active service, and are essentially directly after his year service in Vietnam from April 1966 to May 1967.  

The Board finds the Veteran's accounts of his tinnitus to be credible and finds that is likely that the Veteran had grown accustomed to the ringing in his ears during his period of service in Vietnam.  The Veteran served in a noisy environment, and the circumstances of service are thus not of the sort to raise doubt with respect to his allegation of tinnitus.  Further, he is competent to make a current diagnosis of tinnitus as a layperson, and to report that his disorder began in active service.  See Jandreau.

While the examiner indicates that the Veteran had multiple instances post-service of civilian noise exposure through his occupation as a welder and various recreational activities, these activities would not account for the Veteran's tinnitus during his active service.  Resolving the benefit of the doubt in the favor of the Veteran, the Board finds that the credible and competent evidence of record establishes that the Veteran's current tinnitus first manifest during his service due to his in-service acoustic trauma.  As such, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist

To the extent that the Veteran's claims have been adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot. See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received; the claim for entitlement to service connection for tinnitus is reopened.

New and material evidence having been received; the claim for entitlement to service connection for a lung condition is reopened.

Service connection for tinnitus is granted.


REMAND

The Board notes that additional development must be conducted prior to adjudicating the issues that remain on appeal.  The Board notes that the Veteran underwent a VA examination related to his bilateral hearing loss in June 2013.  The examiner opined that the Veteran's current bilateral sensorineural hearing loss disability was less likely than not related to his military service because the Veteran's audiograms from service did not demonstrate either a hearing loss disability or a significant change in hearing thresholds during service.

However, the Board notes that the Veteran's audiogram from his August 1965 entrance examination shows measurement of the Veteran's hearing, in decibels, as follows (converted to ISO/ANSI standards):





HERTZ


500
1000
2000
3000
4000
RIGHT 
20
10
10
X
5
LEFT
25
20
15
X
5

The July 1968 separation examination shows measurement of the Veteran's hearing by the ISO/ANSI standards.  The exam shows pure tone thresholds as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
10
X
15
LEFT
15
15
15
X
20

The upward threshold shifts at the 4000 hertz level were not addressed by the June 2013 examiner.  The Board finds that a new opinion should be obtained that addresses these upward threshold shifts.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be remanded. 
 
Regarding the Veteran's claim of entitlement to service connection for a lung condition, the Board finds that the June 2013 respiratory examination is inadequate as it does not address significant evidence of record and it does not address whether the Veteran's lung condition is connected to the Veteran's military service on a direct basis.  The examiner states that "the Veteran does appear to have some type of lung disease, however, due to the fact that lung diseases such as COPD are not said to be connected with herbicide exposure, further testing is not appropriate in this case."  While the examiner is correct that COPD is not listed among the types of disease that are presumptively entitled to service connection due to herbicide exposure under 38 C.F.R. § 3.309(e), the Board notes that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Veteran's medical records from the Columbia VAMC indicate that on December 2004 the Veteran reports a history of a lung condition that the Veteran attributes to welding since he never smoked.  The Veteran's primary care physician noted that the Veteran may have had emphysema or COPD and stated that the Veteran had a pulmonary disease that was due to either chemical exposure or Agent Orange (herbicides).  The Board finds that a medical examination should be afforded to the Veteran to determine whether any current lung disability is due to the Veteran's military service as a welder or due to his exposure to herbicides on a direct basis as indicated in the December 2004 VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss. The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was caused or aggravated as a result of his active service.  The examiner should specifically discuss the Veteran's decibel shifts in the 4000 hertz frequency bilaterally and that these shifts occurred during the Veteran's active service and were documented at separation from service.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

2. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current lung disability. The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current lung disability was caused or aggravated as a result of his military service, including his duties as a mechanic and welder during his military service.      

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current lung disability was caused or aggravated as a result of his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam.  

In rendering this opinion, please discuss the opinion provided by the Veteran's primary care physician in December 2004 from the Columbia VAMC that the Veteran's lung condition was due to "chemical exposure or agent orange."
 
The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3. After completing any other appropriate development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity to respond prior to returning the Veteran's case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


